IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                 January 28, 2008
                                No. 07-60356
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

MARCO CARROTHERS

                                           Plaintiff-Appellant

v.

DWIGHT PRESLEY, Warden, Area III; JOHN RODGERS, Deputy Warden,
Area III; DARLESTER FOSTER, Associate Warden, Area III; PAMELA
ROBINSON, Director of Offender Services; EMMITT SPARKMAN, Deputy
Commissioner; CHRISTOPHER EPPS, Commissioner; LAWRENCE KELLY,
Superintendent; ROBERT SCOTT, Case Manager Supervisor; GEORGE
DAVENPORT, Captain, 32 Bravo; TOPPIE SPELLS, Lieutenant, 32 Bravo;
LOLA NELSON, Hearing Officer; MAXINE LYNCH, Case Manager; LATONYA
THOMAS, Case Manager; DIANN WASHINGTON, Correctional Officer

                                           Defendants-Appellees


                 Appeal from the United States District Court
                   for the Northern District of Mississippi
                           USDC No. 4:06-CV-174


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
      Marco Carrothers, Mississippi prisoner # 65329, moves this court for
permission to appeal in forma pauperis (IFP) from the dismissal of a civil rights


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 07-60356

complaint alleging, inter alia, civil rights violations related to his custodial
classification and his conditions of confinement. The district court denied
Carrothers’s IFP motion and certified that the appeal was not taken in good
faith.
         Carrothers’s appellate pleadings address his financial status and assert
that his appeal is not frivolous, but do not identify any error in the district
court’s rejection of his claims, which were addressed on the merits and dismissed
for failure to state a claim on which relief could be granted. Although pro se
briefs are afforded liberal construction, see Haines v. Kerner, 404 U.S. 519, 520
(1972), even pro se litigants must brief arguments in order to preserve them.
Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). Because Carrothers’s
brief does not address the district court’s reasons for dismissing his claims, this
court need not address them. See Brinkmann v. Dallas County Deputy Sheriff
Abner, 813 F.2d 744, 748 (5th Cir. 1987).
         Therefore, Carrothers has not shown that the district court erred in
determining that his appeal would be frivolous. See Yohey, 985 F.2d at 224-25.
The instant appeal is without arguable merit and is thus frivolous. Accordingly,
Carrothers’s motion to proceed IFP on appeal is denied and the appeal is
dismissed. See Howard v. King, 707 F.2d 215, 219-220 (5th Cir. 1983); 5TH CIR.
R. 42.2.
         The district court’s dismissal of Carrothers's complaint and this court’s
dismissal of his appeal count as two strikes under 28 U.S.C. § 1915(g).
See Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir. 1996). Carrothers is
cautioned that if he accumulates three strikes under § 1915(g), he will be unable
to proceed IFP in any civil action or appeal filed while he is incarcerated or
detained in any facility unless he is under imminent danger of serious physical
injury.
         IFP DENIED; APPEAL DISMISSED; SANCTION WARNING ISSUED.



                                         2